[Cite as In re Estate of Gates, 2022-Ohio-1091.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN RE: ESTATE OF ANNIE M. GATES :                    JUDGES:
                                :                    Hon. Earle E. Wise, Jr., P.J.
                                :                    Hon. John W. Wise, J.
                                :                    Hon. Craig R. Baldwin, J.
                                :
                                :
                                :                    Case No. 2021 CA 00105
                                :
                                :                    OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Probate Division, Case No.
                                                     240117



JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    March 30, 2022




APPEARANCES:

For Appellant Carlesia Gates                         For Calandra Gates

TIMOTHY J. GALLAGHER                                 GERALD BAKER
101 West Prospect Avenue                             3711 Whipple Avenue, NW
Suite 1400                                           Canton, OH 44718
Cleveland, OH 44115
Stark County, Case No. 2021 CA 00105                                                      2

Wise, Earle, P.J.

       {¶ 1} Appellant, Carlesia Gates, appeals the September 16, 2021 judgment entry

of the Court of Common Pleas of Stark County, Ohio, Probate Division, denying her

application for allowance of claim against the estate.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} The decedent, Annie M. Gates, died intestate on September 14, 2020. The

decedent was survived by her two daughters, appellant and Calandra Gates. On June 3,

2021, appellant applied for authority to administer the decedent's estate. On August 3,

2021, the trial court appointed appellant as the administrator of the estate.

       {¶ 3} On September 13, 2021, appellant filed an application for allowance of claim

against the estate in the amount of $35,010 pursuant to R.C. 2117.02. Appellant sought

reimbursement for repairs, improvements, and maintenance to decedent's property. By

judgment entry filed September 16, 2021, the trial court denied the application, finding the

application was untimely filed pursuant to R.C. 2117.06(B).

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

       {¶ 5} "THE     PROBATE        COURT        INCORRECTLY       DETERMINED         THE

ADMINISTRATOR'S APPLICATION FOR PRESENTMENT OF CLAIM AGAINST [THE

ESTATE] WAS UNTIMELY."

                                             II

       {¶ 6} "THE PROBATE COURT INCORRECTLY CONSTRUED THE MORE

GENERAL STATUTE, R.C. 2117.06(B), AS OVERRULING THE MORE SPECIFIC
Stark County, Case No. 2021 CA 00105                                                            3

STATUTE, R.C. 2117.02, THEREBY INCORRECTLY DETERMINING THAT THE

ADMINISTRATOR'S CLAIM AGAINST THE ESTATE WAS NOT TIMELY PRESENTED."

                                                  I

         {¶ 7} In her first assignment of error, appellant claims the trial court incorrectly

determined her application for allowance of claim against the estate was untimely. We

agree.

         {¶ 8} We review this issue de novo. Estate of Curc, 11th Dist. Trumbull No. 2018-

T-0044, 2019-Ohio-416, ¶ 10. As explained by our colleagues from the Twelfth District

in State v. Hudkins, 12th Dist. Warren No. CA2021-07-066, 2022-Ohio-249, ¶ 17:



                The court's main objective in applying a statute is to "determine and

         give effect to the legislative intent of the General Assembly as expressed in

         the language it enacted." State v. Parker, 157 Ohio St.3d 460, 2019-Ohio-

         3848, 137 N.E.3d 1151, ¶ 21. "If the language of the statute is plain and

         unambiguous and conveys a clear and definite meaning, then there is no

         need for this court to resort to the rules of statutory interpretation." Id., citing

         State v. Kreischer, 109 Ohio St.3d 391, 2006-Ohio-2706, 848 N.E.2d 496,

         ¶ 12. "When there is no ambiguity on the face of the statute, it must simply

         be applied as written." State v. Jeffries, 160 Ohio St.3d 300, 2020-Ohio-

         1539, 156 N.E.3d 859, ¶ 15.



         {¶ 9} R.C. 2117.02 governs presentation of claim to probate court and states in

pertinent part: "An executor or administrator within three months after the date of
Stark County, Case No. 2021 CA 00105                                                    4

appointment shall present any claim the executor or administrator has against the estate

to the probate court for allowance."

       {¶ 10} R.C. 2117.06 governs procedure for the presentation and allowance of

creditor's claims. Subsection (B) states in pertinent part: "Except as provided in section

2117.061 of the Revised Code, all claims shall be presented within six months after the

death of the decedent, whether or not the estate is released from administration or an

executor or administrator is appointed during that six-month period." (Emphasis added

to reflect the trial court's emphasis on this language).

       {¶ 11} In its September 16, 2021 judgment entry, the trial court emphasized the

language of R.C. 2117.06(B) as noted above, and found the application to be untimely as

it was filed almost a year after the decedent's death.

       {¶ 12} Appellant argues the trial court "interpreted R.C. 2117.06 too broadly and

ignored the clear statutory distinction between claims belong[ing] to executors and

administrators under R.C. 2117.02, and claims belonging to any other creditors generally

under R.C. 2117.06." Appellant's Brief at 4.        Appellant argues because she is the

administrator of the estate, pursuant to R.C. 2117.02, she had three months after the date

of her appointment to present her application for allowance of claim against the estate.

Because she presented her application some forty-one days after her appointment, her

claim was timely filed. For the following reasons, we agree.

       {¶ 13} In the majority opinion in Curc, supra, 2019-Ohio-416, at ¶ 15-16, our

colleagues from the Eleventh District reasoned the following:



              R.C 2117.02 governs claims by executors and administrators; R.C.

       2117.06 governs claims by creditors. These are two specific groups of
Stark County, Case No. 2021 CA 00105                                                     5

      people and thus each are specific to a particular class of individuals. To be

      sure, the former is a more narrow class than the latter, but they are

      nevertheless two specific groups. Appellant, in this case, filed his claims as

      an executor and, as such, he fits within the narrow class of individuals

      enumerated under R.C. 2117.02.

             We recognize that R.C. 2117.06 governs "all claims" and "all parties,"

      without regard to who the creditor is or the nature of that creditor's claim.

      Still, the "all claims" and "all parties" provisions specifically fall under the

      rubric of a statute specifically designated to apply to "creditors." Were we

      to read these universal pronouncements to include executors and

      administrators, R.C. 2117.02 would be rendered inconsequential.

      Observing the plain language of the statutes, "[i]t is clear * * * that the

      legislature recognized that a claim by an executor against the estate he

      represents must be processed differently from those of other creditors."

      Wilhoit v. Estate of Powell, 70 Ohio App.2d 61, 62, 434 N.E.2d 742 (12th

      Dist.1980). Given this difference, the fact that a party is a creditor of a

      decedent upon his or her death, does not negate the effect and import of

      R.C. 2117.02 if an estate is open and that former creditor is appointed

      executor and his or her claims are properly leveled against the estate. Upon

      such appointment, R.C. 2117.02 vouchsafes additional privileges to a party

      appointed executor; privileges that may have been long extinguished to an

      ordinary creditor by operation of R.C. 2117.06.
Stark County, Case No. 2021 CA 00105                                                         6

        {¶ 14} In a dissenting opinion, Judge Diane V. Grendell reasoned the following at

¶ 23:



               The majority's position that claims forever barred as to all parties

        may be resurrected if the creditor is fortunate enough to have himself

        appointed administrator of the debtor estate is unsupported by law or other

        authority. Such a ruling would surely be an incentive for disenfranchised

        creditors to seek appointment as special administrators as a way of

        obtaining the privilege of reviving claims allowed to lapse.



        {¶ 15} While we understand Judge Grendell's position, we concur with the

majority's reasoning. The trial court has the ability to reject an application for authority to

administer an estate of a "disenfranchised creditor." In this case, appellant was clear in

her application to administer the estate that the estate owed her $35,010.00. R.C.

2117.02 is a statute drafted by the legislators to specifically address applications for

claims against the estate by administrators. In applying the statute as written, the plain

and unambiguous language of R.C. 2117.02 gave appellant, as administrator, three

months after her appointment to file her application for any claims against the estate.

Because appellant presented her application within the applicable three month period, it

was timely filed.

        {¶ 16} Assignment of Error I is granted.

                                              II

        {¶ 17} Based upon our decision in Assignment of Error I, this assignment is moot.
Stark County, Case No. 2021 CA 00105                                                     7

      {¶ 18} The judgment of the Court of Common Pleas of Stark County, Ohio, Probate

Division, is hereby reversed, and the matter is remanded to the trial court to conduct a

hearing on appellant's application for allowance of claim against the estate in her role as

administrator, consistent with the language of R.C. 2117.02.

By Wise, Earl, P.J.

Wise, John, J. and

Baldwin, J. concur.




EEW/db
[Cite as In re Estate of Gates, 2022-Ohio-1091.]